United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3827
                        ___________________________

                                 Mitchell D. Fields

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

                            United Parcel Service, Inc.

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: June 24, 2013
                               Filed: July 3, 2013
                                 [Unpublished]
                                 ____________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

     Mitchell D. Fields appeals the district court’s1 adverse grant of summary
judgment in this diversity employment-discrimination action under the Missouri

      1
        The Honorable Catherine D. Perry, Chief Judge, United States District Court
for the Eastern District of Missouri.
Human Rights Act. Fields offers no valid basis,2 and we find none, for overturning
the district court’s well-reasoned decision. See Porter v. City of Lake Lotawana, 651
F.3d 894, 897-98 (8th Cir. 2011) (reviewing de novo grant of summary judgment,
viewing record in light most favorable to non-movant); Melford Olsen Honey, Inc.
v. Adee, 452 F.3d 956, 966 (8th Cir. 2006) (reviewing de novo district court’s
application of state law). The judgment of the district court is affirmed. See 8th Cir.
R. 47B.
                         ______________________________




      2
       Claims, allegations, and arguments may not be advanced for first time on
appeal. See Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004).

                                         -2-